DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.
 
Allowable Subject Matter
Claim(s) 1-2, 4-10, and 12-20 are allowed over the prior art of record.

The closest prior art of record is US 2016/0133137 (hereinafter Rencher), US 2017/0345318 (hereinafter Kim), US 10467913 (“Suiter”).

The following is an examiner’s statement of reasons for allowance: 
The primary prior art reference Rencher discloses an invention that provides a turbulence detection and monitoring system including a data processing system configured to collect and analyze motion-related sensor data from a plurality of personal electronic devices onboard an aircraft in flight.  The personal electronic devices may communicate with the data processing system at least in part via an onboard wireless network.

The next prior art reference Kim discloses an invention to provide a controller that is configured to be operably connected to multiple subsystems on the aircraft, wherein the controller receives operating parameters from one or more of the subsystems during a flight of the aircraft. The controller is configured to analyze the operating parameters to determine an abnormal operating condition of the aircraft, and the controller is further configured to transmit a display message to a display device onboard the aircraft, wherein the display message provides multiple responsive actions to the abnormal operating condition. The responsive actions are prioritized on the display device to indicate to the flight crew that one or more of the responsive actions are recommended over one or more other responsive actions in the display message.

The next prior art reference Suiter discloses an invention to provide a system that assists pilots and flight crews in determining the best course of action at any particular point inflight for any category of emergency. The system monitors a plurality of static and dynamic flight parameters including atmospheric conditions along the flight path, ground conditions and terrain, conditions aboard the aircraft, and pilot/crew data. Based on these parameters, the system may provide continually updated information to the pilot or crew about the best available landing sites or recommend solutions to aircraft configuration errors. In case of emergency, the system may provide the pilot with procedure sets associated with a hierarchy of available emergency landing sites (or execute these procedure sets via the autopilot system) depending on the specific nature of the emergency.

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A system for collecting aircraft performance data using smart applications, the system comprising: 
an aircraft comprising aircraft-level devices configured to detect an aircraft event; 
one or more user devices operably coupled to the aircraft, wherein the one or more devices comprises one or more sensors configured to collect sensor data of the aircraft and detect the aircraft event, wherein the one or more sensors are configured to collect vertical acceleration information of the aircraft; wherein the one or more sensors are triggered to collect the sensor data of the aircraft based on detecting the aircraft event; 
transmitting the sensor data to a server, wherein the sensor data is transmitted over a channel that is independent of a channel used to transmit data for the aircraft-level devices; 
the server comprising a storage medium, the storage medium being coupled to a processor, wherein the processor is configured to: 
receive sensor data from the one or more sensors of the ones or more user devices associated with the aircraft; and 
map the sensor data to the performance of the aircraft, wherein the aircraft is operated based at least in part on the sensor data.

Regarding Claim 10, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A computer-implemented method for collecting aircraft performance data using smart applications, the computer-implemented method comprising: 
receiving, by a server, sensor data from one or more sensors of one or more user devices associated with an aircraft, wherein the aircraft comprises aircraft-level devices configured to detect an aircraft event, wherein the sensor data is received over a channel that is independent of a channel used to receive data for the aircraft-level devices; 
detecting an aircraft event of the aircraft based at least in part on the sensor data, wherein the one or more sensors are triggered to collect the sensor data of the aircraft based on detecting the aircraft event, wherein the one or more sensors are configured to collect vertical acceleration information of the aircraft; 
responsive to detecting the aircraft event, analyzing performance of the aircraft by comparing the sensor data with historical data for the aircraft event; and 
mapping the performance of the aircraft to the sensor data, wherein the aircraft is operated based at least in part on the sensor data.

Regarding Claim 19, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A computer program product for collecting aircraft performance data using smart applications, the computer program product comprising: 
a computer-readable storage medium having stored thereon program instructions executable by a processor to cause the processor to: 
receive sensor data from one or more sensors of one or more user devices associated with an aircraft, wherein the one or more sensors are configured to collect vertical acceleration information of the aircraft, wherein the aircraft comprises aircraft- level devices configured to detect an aircraft event, wherein the sensor data is received over a channel that is independent of a channel used to receive data for the aircraft-level devices; 
detect the aircraft event of the aircraft based at least in part on the sensor data, wherein the one or more sensors are triggered to collect the sensor data of the aircraft based on detecting the aircraft event, wherein the aircraft event is associated with at least one of in-flight turbulence characteristics, hard landing characteristics, or air management characteristics; 
responsive to detecting the aircraft event, analyze performance of the aircraft by comparing the sensor data with historical data for the aircraft event; and 
map the performance of the aircraft to the sensor data, wherein the aircraft is operated based at least in part on the sensor data.

Claims 2, 4-9, 12-18, 20 depend from Claims 1, 10, and 19 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668